DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment, filed January 8, 2021, has been fully considered and entered.  Accordingly, Claims 1-20 are pending in this application.  Claims 1, 8, and 15 are independent claims and have been amended.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art made of record does not teach, disclose, or fairly suggest all of the elements of Independent Claims 1, 8, and 15.  Specifically, the prior art does not disclose:
automatically extending the second document based on one or more of the ranked enhancement suggestions, wherein the extension of the second document includes physically adding, to the second document, columns associated with the one or more of the ranked enhancement suggestions, the columns including: 1) a first column representing the common topic, and 2) a second column representing a relatedness coefficient in the range of 0.0 to 1.0 indicating how tightly a given one of the different terms matches the common topic, wherein the relatedness coefficient is calculated from a combination of a semantic ranking, a matching coefficient, and a usage coefficient.
Chandran (PG Pub. No. 2017/0104802 A1) discloses an indication of how tightly a given one of the different terms matches the common topic in the range of 0.0 to 1.0 (see Chandran, paragraph [0053], where the mixing server 215 may normalize the scores such that the score of each of the received aggregated content data structures is between a first predetermined value (e.g., 0) and a second predetermined value (e.g., 1)).  However, Chandran does not disclose the score is a relatedness coefficient, wherein the relatedness coefficient is calculated from a combination of a semantic ranking, a matching coefficient, and a usage coefficient.
Sloo (PG Pub. No. 2008/0148179 A1) discloses a relatedness coefficient in the range of 0.0 to 1.0 (see Sloo, paragraph [0036], where relatedness score information indiciates a level of relatedness of at least one of the plurality of related media items to the focus media item … maximum relatedness core is 1.0 and a minimum relatedness score is 0.0).  However, Sloo also does not disclose the relatedness coefficient is calculated from a combination of a semantic ranking, a matching coefficient, and a usage coefficient.
Lee (PG Pub. No. 2011/0202526 A1) discloses a semantic ranking (see Lee, paragraph [0009], where the present invention provides a semantic search system using a semantic ranking scheme capable of automatically capable of automatically weighting various semantic relationships between resources used for the relevance scoring function).  However, Lee does not suggest combining the semantic ranking with a matching coefficient or a usage coefficient to generate a relatedness coefficient.
Dependent Claims 2-7, 9-14, and 16-20, being definite, further limiting, and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s Disclosure:
Yu (PG Pub. No. 2010/0131523 A1), which concerns a mechanism for associating document with email based on relevant context.
Gorelik (PG Pub. No. 2001/0047372 A1), which concerns a nested relational data model.
Eadon (PG Pub. No. 2009/0100089 A1), which concerns reference partitioned tables.
Lee (PG Pub. No. 2011/0202526 A1), which concerns a semantic search system using a semantic ranking scheme.
Arone (US Patent No. 7,401,064 B1), which concerns obtaining metadata from multiple information sources in real time.
Dettinger (PG Pub. No. 2006/0136469 A1), which concerns creating a logical table from differently formatted physical tables having different access methods.
Husic (PG Pub. No. 2009/0282062 A1), which concerns data protection and management.
Cai (PG Pub. No. 2011/0060983 A1), which concerns providing a visual summarization of text documents.
Chandran (PG Pub. No. 201/0104802 A1), which concerns mixing content into a content stream.
Kotler (PG Pub. No. 2016/0054898 A1), which concerns application of multiple content items and functionality to an electronic content item.
Sloo (PG Pub. No. 2008/0148179 A1), which concerns displaying the relatedness of media items.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864.  The examiner can normally be reached on M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        












































/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161